UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 3 to SCHEDULE 13D/A Under the Securities Exchange Act of 1934 Zones, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 624906 10 3 (CUSIP Number) Firoz H. Lalji 1102 15th Street SW, Suite 102 Auburn, WA98001 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 31, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box . Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for the reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAME OF REPORTING PERSONS: Firoz H. Lalji 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS: 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States citizen NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY BY EACH REPORTING 8 SHARED VOTING POWER 7,568,540 PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,568,540 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,568,540* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 54.0%** 14 TYPE OF REPORTING PERSON (See Instructions) IN *Consisting of (i) 6,531,040 shares of Common Stock held in a joint account by Firoz H. Lalji and his wife, Najma Lalji, (ii) 862,500 shares of Common Stock issuable upon exercise by Firoz H. Lalji of currently exercisable stock options, (iii) 87,500 shares of Common Stock held in Firoz H. Lalji’s IRA, (iv) 37,500 shares of Common Stock held in Najma Lalji’s IRA and (v) 50,000 shares of Common Stock held in a custodial account for a minor daughter. ** The calculation is based on a total of 14,018,275 shares of Common Stock consisting of (i) 13,155,775 shares of Common Stock outstanding as of October 31, 2007, and (ii) 862,500 shares of Common Stock issuable upon exercise by Firoz Lalji of currently exercisable stock options. Page 2 of 6 Pages 1 NAME OF REPORTING PERSON: Najma Lalji 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (c)o (d)o 3 SEC USE ONLY 4 SOURCE OF FUNDS: 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States citizen NUMBER OF SHARES BENEFICIALLY 7 SOLE VOTING POWER 0 OWNED BY BY EACH REPORTING 8 SHARED VOTING POWER 7,568,540 PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,568,540 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,568,540* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 54.0%** 14 TYPE OF REPORTING PERSON (See Instructions) IN *Consisting of (i) 6,531,040 shares of Common Stock held in a joint account by Firoz H. Lalji and his wife, Najma Lalji, (ii) 862,500 shares of Common Stock issuable upon exercise by Firoz H. Lalji of currently exercisable stock options, (iii) 87,500 shares of Common Stock held in Firoz H. Lalji’s IRA, (iv) 37,500 shares of Common Stock held in Najma Lalji’s IRA and (v) 50,000 shares of Common Stock held in a custodial account for a minor daughter. ** The calculation is based on a total of 14,018,275 shares of Common Stock consisting of (i) 13,155,775 shares of Common Stock outstanding as of October 31, 2007, and (ii) 862,500 shares of Common Stock issuable upon exercise by Firoz Lalji of currently exercisable stock options. This Amendment No. 3 (this “Amendment”) amends the Schedule 13D filed by the reporting persons on May 29, 2003. Page 3 of 6 Pages Item 1. Security and Issuer. This statement relates to shares of Common Stock, without par value (“Common Stock”), of Zones, Inc., a Washington corporation (the “Issuer”).The principal executive offices of the Issuer are located at 1102 15th Street SW, Suite 102, Auburn, WA98001. Item 2.Identity and Background. (a)-(c) Firoz H. Lalji is the Chairman and Chief Executive Officer of the Issuer.His business address is 1102 15th Street SW, Suite 102, Auburn, WA98001.Najma Lalji is the wife of Firoz Lalji.Mrs. Lalji is a homemaker.Her business address is c/o Firoz H. Lalji, Zones, Inc., 1102 15th Street SW, Suite 102, Auburn, WA98001. (d) During the last five years, none of the reporting persons has been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, none of the reporting persons has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction resulting in a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws, or finding any violation with respect to such laws, and which judgment, decree or final order was not subsequently vacated. (f) Firoz H. Lalji and Najma Lalji are citizens of the United States. Item3. Source and Amount of Funds or Other Consideration. The shares of Common Stock beneficially owned by Firoz and Najma Lalji were acquired either by Firoz H. Lalji as a founder of the Issuer, as compensation for Firoz H. Lalji’s services to the Issuer or through open market purchases or private transactions using personal funds. Item 4. Purpose of Transaction. Mr. and Mrs.Lalji acquired the shares reported herein for investment purposes.On October 31, 2007, Mr. and Mrs.Lalji transferred, via bona fide gift, 240,000 shares of the Issuer’s Common Stock to the Firoz and Najma Lalji Foundation (the “Foundation”). Mr. and Mrs. Lalji retain no rights to determine when or if the Foundation shall sell the shares, nor the right to vote the shares. Subject to market conditions, trading window and other restrictions of the Issuer’s insider trading policy, and such other considerations as they deem relevant, Mr. and Mrs. Lalji may, from time to time, purchase additional shares of the Issuer’s Common Stock in the open market or in private transactions at such times and at such prices as they find attractive.Mr. and Mrs. Lalji reserve the right to dispose of shares of the Issuer’s Common Stock from time to time.Except as set forth above, Mr. and Mrs. Lalji do not have any intention to engage in any of the transactions described in paragraphs (a) – (j) of Item 4 of Schedule 13D.Mr. and Mrs. Lalji reserve the right to determine in the future whether to change the purpose or purposes described above or whether to adopt plans or proposals of the type described in paragraphs (a) – (j) of Item 4 of Schedule 13D. Page 4 of 6 Pages Item 5.Interest in Securities of the Issuer. (a) Firoz and Najma Lalji beneficially own 7,568,540 shares of Common Stock, which includes 862,500 shares that are the subject of currently exercisable stock options issued to Firoz Lalji, 87,500 shares of Common Stock held in Firoz Lalji’s IRA, 37,500 shares of Common Stock held in Najma Lalji’s IRA and 50,000 shares of Common Stock held in a custodial account for a minor daughter.Assuming the exercise of Firoz Lalji’s options, such shares represent approximately 54.0% of the outstanding shares of Common Stock (as adjusted to reflect the exercise of his options, but not options held by any other person).Firoz and Najma Lalji disclaim beneficial ownership of the shares of Common Stock owned by the other reporting persons. The calculations included herein are based on a total of 14,018,275 shares of Common Stock consisting of (i) 13,155,775 shares of Common Stock outstanding as of October 31, 2007, and (ii) 862,500 shares of Common Stock issuable upon exercise by Firoz Lalji of currently exercisable stock options.As used herein, references to “currently exercisable stock options” and words of similar import refer to stock options that are exercisable on the date of this filing and those that become exercisable within 60 days from the date of this filing. (b) Firoz and Najma Lalji have shared voting power and power of disposition over the 7,568,540 shares of Common Stock that they beneficially own. (c) No transactions in the shares of Common Stock have been effected by the Reporting Persons during the past 60 days. (d) None. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Not applicable. Item 7. Material to be filed as Exhibits. Exhibit No. Description 1. Joint Filing Agreement dated November 7, 2007 by and between Firoz H. Lalji and Najma Lalji. Page 5 of 6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Date:November 7, 2007 By: /s/ FIROZ H. LALJI Firoz H. Lalji Date:November 7, 2007 By: /s/ NAJMA LALJI Najma Lalji Page6 of6 Pages
